DETAILED ACTION
Claims 1, 3-6, 8-11, 13-16, 18-20 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

13. (Previously Presented) The non-transitory computer readable medium of claim [12]1, wherein the at least one backup action comprises at least one of the following: a full backup, a partial backup, a copy operation, or a snapshot operation.

Allowable Subject Matter
Claims 1, 3-6, 8-11, 13-16, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance. Claims 1 and 11 each contain the following limitations that distinguish the following limitations that distinguish the claims from the prior art:
“…maintaining a plurality of data storage systems for storing electronic data containing one or more processors having circuitry and logic that perform calculations and logic operations in communication with an external metadata management system containing one or more processors having circuitry and logic that perform calculations and logic operations; operating 
A related prior art is Correl(20070038822) where the user data is maintained in user data storage location. The metadata for the user data is maintained at a metadata storage location. A copy operation is performed to copy a specified storage unit 
However the claims distinguish from these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177.  The examiner can normally be reached on M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132